 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDHenry Marx and Saul Greenburg,d/b/a Ray's LiquorStoreandRetail Clerks Union,Local 1222,RetailClerks International Association,AFL-CIO. Case21-CA-13879May 24, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn February 9, 1976, Administrative Law JudgeJames S Jenson issued the attached Decision in thisproceeding Thereafter, Respondent filed exceptionsand the General Counsel filed an answering briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Henry Marx and SaulGreenburg, d/b/a Ray's Liquor Store, San Diego,California, its agents, successors, and assigns, shalltake the action set forth in said recommended OrderDECISIONSTATEMENT OF THE CASEJAMES S JENSON, Administrative Law Judge This casewas heard before me in San Diego, California, on Decem-ber 10, 1975 The complaint, which issued on October 2,1975, pursuant to a charge filed on August 8, 1975, alleges aviolation of Section 8(a)(5) and (1) of the Act in that sinceon or about July 22, 1975, Respondent has failed and re-fused to execute a written collective-bargaining agreementembodying the terms and conditions of an agreementreached between Respondent and the Union Respondentdenies the Union made a timely acceptance of its finaloffer and now conditions the signing of an agreement uponwritten assurance by the administrators of certain trustfunds that they will allow Respondent to make contribu-tions to said trusts until May 31, 1976, in the same amountsRespondent paid into the trusts on April 1, 1975 All par-tieswere afforded full opportunity to appear, to introduceevidence, to examine and cross-examine witnesses, to argueorally, and to file briefsA brief was filed by the GeneralCounsel and has been carefully consideredUpon the entire record in the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGS OF FACTIJURISDICTIONRespondent, a partnership, is engaged in the sale of liq-uor and grocery items in San Diego, California Duringthe past year, Respondent's gross revenue was in excess of$500,000 and it purchased and received goods valued inexcess of $5,000, which originated outside the State of Cali-forniaRespondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDRetailClerks Union, Local 1222, Retail ClerksInterna-tional Association,AFL-CIO, is a labor organization with-in the meaning of Section2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESChronology of EventsSince about 1964, Local 1222 has been the collective-bargaining representative of all employees employed byRespondent, excluding guards, professional employees,and supervisors as defined in the Act, a unit which Re-spondent admits is appropriate for collective-bargainingpurposes The most recent executed agreement was effec-tive from April 1, 1972, to and including March 31, 1975,and from year to year thereafter unless notice to alter, ter-minate, or amend the agreement was given as providedthereinAlthough not a part of the record, timely notice toeither alter, terminate, or amend theagreementwas appar-ently given, and Norman E Jones, on behalf of Respon-dent, and Robert Ryder, on behalf of the Union, enteredinto contract negotiations On June 3, 1975,1 Jones wroteRyder the following letterThis is in regard to the above subject matter and ourmeeting in your office in the morning of June 2ndAfter a long discussion with our client, the Compa-ny would propose the following for a new one (1) yearagreementITerm of Agreement June 1, 1975, to May 31,19762 Language of the old Agreement that expired be-tween the parties except as modified herein3Allpayments into any trusts be the sameamounts as the Company paid on April 1, 1975, forthe remainder of the agreement until May 31, 19764Wages All employees on the payroll as of June1, 1975, to receive a bonus payment of 15¢ per hourfor all hours worked from November 4, 1974, to and1All dates herein are in 1975 unless otherwise stated224 NLRB No 5 RAY'S LIQUOR STOREincluding April 1, 1975 However, said employees shallretain the rates they were paid on November 4, 1974,until the end of the Agreement on May 31, 19765All new employees hired after June 1, 1975, shallstart at the rate of $3 00 per hour and be raised 100 perhour every thirty (30) calendar days until they reachthe rate of $4 20 per hour (after one (1) year of ser-vice)The above proposal is open until the close of busi-ness on June 13, 1975, and if we do not hear from youin writing that you have either accepted or rejected theabove offer, by that date, then we will consider thatthe parties have come to an impass (sic)On June 6, Ryder responded with the following letterIn reply to your letter dated June 3, 1975, Mr Ad-ams and I presented your last proposal to the member-ship on June 5th and the results are as follows(1) Items 1, 2 and 3 - accepted(2) Items 4 and 5 - rejectedThe reasons for the rejection are as follows(1) In Item 4, the 15¢ per hour proposed bonus pay-ment does not become and remain a part of theemployees hourly rate of pay(2) In Item 5, we have expressed to you on numer-ous occasions that the present administration of thisLocal Union would not be agreeable to creating a"grandfather rate" The reasons for this are that wefeel this could very well lead to discriminatory ac-tions being taken against our present members andsecondly, even to the possibility of the companytrying to find reasons to terminate themMr Jones, we feel that this Local Union has beenmore than reasonable in its understanding of yourclients economic situation Therefore, we feel that theemployee's request for you to delete Items 4 and 5 isnot unreasonableWe would appreciate a reply as soon as possibleOn June 19, Jones wrote the following letter to the Union,which was received June 23This is in regard to the above subject matter andyour last letter of June 6, 1975The Company feels that they have given the Uniontheir last and best offer as set forth in our letter to theUnion, dated, June 3, 1975You are aware that all stores in Ray's area are non-union and said firm should be a party to the LiquorAgreement rather than the chain-store agreement, butyour Local would not agree to accept Rays' into andunder such AgreementTherefore, the last offer of the Company is the onlyone they feel they can live with for the next year peri-odOn June 27, Jones responded to the Union's letter of June23, as follows 2This is in regard to your letter of June 23, 1975, onthe subject of Ray's Liquor Store and certain funds2The Union's letter of June 23 is not a part of the record27not being paid to certain TrustsAs you are aware, both the Union and Companyhave cancelled the Agreement between the parties andit is the Company's understanding from the trust doc-uments that a Company not under contract with theUnion can not pay into such funds Also, that thetrustswill not accept such payments until an agree-ment has been reached and a signed copy is sent totheir officeTherefore, until a new agreement is reached be-tween the parties as set forth in the Company's lastand final offer, the Company cannot and will not payinto fundsOn July 2, the Union sent the following Western Unionmailgram to JonesTHIS WILL SERVE TO ADVISE YOU THAT THEMEMBERSHIP EMPLOYED BY RAYS LIQUOR HAVE RATIFIED THE COMPANIES PROPOSAL AS OUTLINED IN YOUR JUNE 3 1975 CORRESPONDENCE THISISWITH THE UNDERSTANDING THAT IN REFERENCE TO ITEM 3TRUST FUND CONTRIBUTIONS THAT THIS WILL BE EFFECTIVE FORTHE ENTIRE OF THE AGREEMENT JUNE 11975 TO MAY 31 1976Jones responded with the following letter dated July 22This is in regard to your mailgrams, dated, July 2and 14, 1975, on the matter of Ray's Liquor StoreIn answer to your letter of July 2nd, the Union didnot accept the offer as set forth by the terms of ouroffer to the Union dated, June 3, 1975Further, we have been informed that the amountspaid into the trust will have to be raised from theamounts as set forth in the old agreement, and this theCompany will not agree toOn July 24, Ryder responded to Jones' last letter as fol-lowsIn reply to your letter dated June 22, 1975, I havethe following remarks1Regarding the second paragraph which states, inpart, "the Union did not accept the offer as setforthIn our mailgram to you dated July 2nd, the Unionnotified you that the membership had ratified "thecompany's proposal as outlined in your June 3, 1975correspondence"2As to your remark concerning trust fund contri-butionsWe have contacted Mr Glass at the trust fund of-fice and he has informed us that no one there had evertalked to Ray's Liquor, or any representative of thecompany, concerning the trust fund contributionsYour remarks concerning the amounts is a completemystery to us, due to the fact that the amount of con-tributions to the specific funds are the same now asthey were so stated in your June 3rd proposal, "same amounts as the Company paid on April 1, 1975,In closing, I am completely amazed at this reactionto our members' ratification of your client's last pro-posal If I am misreading your intentions, please ac-ceptmy apology, but if the apology is not in line, 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDforget it and be further advised that(a) If this Local Union has not received a commu-nication from you by the close of business on Wednes-day, July 30, 1975, we fully intend to file bad faithbargaining against your client and also take the appro-priate court action we deem necessaryWe will await your replyJones' July 31 reply to Ryder is set forth belowThis is in regard to a letter from Mr Ryder, dated,July 24, 1975, in the matter of Ray's Liquor StoreIf you will read the letter from the undersigned totheUnion, dated, June 3rd, the time limits for theoffer was not met as well as the frozen payments to thetrusts for the one (1) year period of timeWe have talked to two (2) persons at the trust aswell as two (2) persons from the Food EmployersCouncil and all agree that the payments into the re-tirement fund will have to be increased just to complywith the new pension act I also find this is true with afund that I am involved with in the food industry inanother areaTherefore, the Union can not agree to freeze theamounts as the trusts will not let them do so for theone (1) year period of time and the Company will notagree to allow the Trustees to raise the rates during theterm of the agreement as the proposal was no increas-es during the term of the agreementOn August 8, the Union filed the charge initiating thecomplaintThe General Counsel also introduced uncontradictedtestimony to the effect that one of Respondent's ownerstold an employee in November that "it doesn't matter whatthey [the Board] decideThe government can't makeme sign anything "The General Counsel contends that by his June 19 letterto the Union, Jones renewed Respondent's June 3 propos-al, and that on July 2 the Union clearly and unequivocallyaccepted all of the terms in the June 3 proposal, and thatRespondent has refused to bargain thereafter by refusingto sign the agreement and further seeking to modify theterms agreed upon before signingRespondent contends it has not refused to bargain sincethe Union failed to make a timely acceptance of its finaloffer which expired at the close of business on June 13Respondent also contends the Union is not able to complywith item No 3 in its June 3 final proposal that "all pay-ments into any trust be the same amounts as the companypaid on April 1, 1975, for the remainder of the agreementuntilMay 31, 1976," as evidenced by testimony of the ad-ministrator of the funds to the effect that the trust provi-sions in the new amendments to the master agreement be-tween the various Retail Clerks Local unions and the FoodEmployers Council, Inc, provides for an increase in fundcontributions, and that the administrator was not awarethat any employer had ever made payments into the vari-ous funds which differed from the master agreement, orthat Local 1222 had made a request of the trustees of thefunds for a variance in the amount of payments inRespondent's case Respondent contended at the hearingthat article XXIV, 3(a), (iv) found at p 14 of Respondent'sExhibit 1, consisting of the modifications to the masteragreement between the Food Employers Council and thevariousRetail Clerk local unions, which was signed onSeptember 1 (long after the Union accepted Respondent'sJune 3 proposal), applied to Respondent and meant thatthe trustees could unilaterally change the contributionswhich Respondent might agree to Respondent assertsnow, and in a letter dated August 8 from Jones to Ryder,which the Union denies it received, that "as soon as theUnion gives us a letter from both trusts that the Employercan pay only the amounts we offered to the Union-Em-ployer plans for the one (1) year period of time, then wewill sign the agreement "AnalysisThe collective-bargaining unit and the Union's represen-tative capacity are not in dispute The complaint allegesthat on or about July 2, Respondent and the Unionreached agreement on the terms of a new collective-bar-gaining agreement, that the Union has requested Respon-dent to execute a written collective-bargaining agreementembodying the terms agreed upon, and that on and afterJuly 22 Respondent has refused to execute said agreementin violation of Section 8(a)(5) and (1) of the ActSection 8(d) of the Act defines collective bargaining asincluding "the execution of a written contract incorporat-ing any agreement reached if requested by either party" The single issue here is whether the parties reachedan agreement which Respondent has refused to honor Onthe basis of all the evidence, it is my conclusion that theGeneral Counsel has proven by a preponderance of theevidence that an agreement was reached and that Respon-dent has refused to bargain in good faith by declining toexecute and abide by said agreementIt is fundamental that the formation of a contract con-templates an outstanding offer and its unconditional ac-ceptanceA careful examination of the correspondenceconvinces me that Respondent's offer of June 3 was in factoutstanding when, on July 2, it was unconditionally accept-ed by the Union After outlining Respondent's proposal inits letter to the Union dated June 3, Jones concluded withthe following paragraph "The above proposal is open untilthe close of business on June 13, 1975, and if we do nothear from you in writing that you have either accepted orrejected the above offer, by that date, then we will considerthat the parties have come to an impass (sic) "While Respondent now contends the offer was revokedon June 13 by virtue of its not having been accepted bythat date, the foregoing language, when considered in con-junction with the later correspondence, convinces me thepurported June 13 revocation of the offer is an after-thought to avoid signing an agreement In this regard, it isnoted that Jones did not state in the June 3 letter that theoffer was revoked, rescinded, or withdrawn with the closeof business on June 13 Instead, he stated that after thatdate Respondent would consider that the parties had cometo an "impass" (sic) in bargaining An impasse in bargain-ing means that the parties are deadlocked, or are at a pointin negotiations when neither party will, for the time being, RAY'S LIQUOR STOREmake a further concession.An impasse or deadlock, how-ever, does not constitute a withdrawal,rescission,or revo-cation of an outstanding offer.Later correspondence from Respondent clearly impliesthat the June 3 offer remained outstanding.In his June 19letter,Jones referred to Respondent's "last and best offer"dated June 3, which"is the only one they feel they can livewith for the next year period."And, more importantly, heconcluded his letter of June 27 with the statement"there-fore,until a new agreementis reachedbetween the partiesasset forthin the Company's last and finaloffer,the Companycannot and will not pay into funds." (Emphasis supplied.)The word"until"indicates a continuance of an action orcondition to a specified time, here,"a new agreement isreached. . .as set forth in the Company's last and finaloffer. ..."Accordingly,I find that Respondent and theUnion reached complete agreement on the terms of a col-lective-bargaining agreement when,on July 2, the UnionadvisedRespondent that the membership had ratifiedRespondent's June 3 proposal,noting specifically item No.3 covering trust fund contributions.3Within the month,however, Respondent sought to repu-diate the agreement by contending it had not been accept-ed in accordance with the June 3 offer,and for the furtherreason "that the amounts to be paid into the Trust willhave to be raised from the amounts as set forth in the oldagreement and this the Company will not agree to." De-spite an explicit agreement between the parties to the con-trary, Jones has remained adamant,and in his July 31 let-ter to the Union, and at the hearing herein,insisted that theUnion could not make an agreement"to freeze" theamounts payable to the trusts under the contract. I havefound nothing in the April 1, 1972-March 31, 1975,collec-tive-bargaining agreement,asmodified by the agreementof the parties(the June 3 letter),which prevents the Unionfrom entering into such an agreement.Respondent asserts,however, that the agreement between the Food EmployersCouncil,Inc., and the various locals of the Retail ClerksUnion, including Local 1222,provides for an increase inpayments to the trust. That agreement,apparently,was notexecuted until September 1 and, of course,isnot bindingupon Respondent. In this posture,itcan hardly be saidthat the 1972 to 1975 agreement,asmodified by theEmployer's June 3 proposal,is impossible of performance.Accordingly,I find that the General Counsel has provenby a preponderance of the evidence that Respondent hasrefused to bargain,as alleged in the complaint, by failingand refusing to execute the agreement reached on July 2.4IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent,as setforthin section III,3The Union had previously indicated its acceptance of item No 3 in itsletter to Jones of June 64 Although Respondent has not claimed that the Union never requested itto sign a collective-bargaining agreement, the Board has held that "the filingof the charge and the issuance of the complaint put it [the Employer] onnotice of the Union's desires and are themselves sufficient to constitute arequest to sign"East Texas Steel Castings Company,191NLRB 113, 114(1971)29above, occurring in connection with the operations of Re-spondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in, and isengaging in, certain unfair labor practices,Ishall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding,Imake the fol-lowing:CONCLUSIONS OF LAW1The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.All employees employed by Respondent, excludingall guards, professional employees, and supervisors as de-fined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within themeaning of Sec-tion 9(b) of the Act.4:The Union is now, andat all timesmaterial hereinhas been, the exclusive representative of all employees inLite aforesaid appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By failing and refusing to execute and give effect tothe collective-bargaining agreement between it and theUnion, effective June 1, 1975, to May 31, 1976, Respon-dent has refused to bargain collectively with the Union andhas thereby engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDERSThe Respondent, Henry Marx and Saul Greenburg,d/b/a Ray's Liquor Store, San Diego, California, itsagents, successors, and assigns, shall:1.Cease and desist from:(a)Failing to execute and give effect to the collective-5 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agreement between it and Retail Clerks Union,sure that said notices are not altered, defaced, or coveredLocal 1222, Retail Clerks International Association, AFL-by any other material.CIO, effective June 1, 1975, to May 31, 1976.(d)Notify the Regional Director for Region 21, in writ-(b) In any like or related manner interfering with, re-ing, within 20 days from the date of this Order, what stepsstraining, or coercing their employees in their rights guar-Respondent has taken to comply herewith.anteed in Section7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Execute, deliver, and give effect to the collective-bar-gaining agreement between it and Retail Clerks Union, Lo-cal 1222, Retail Clerks International Association, AFL-CIO, effective June 1, 1975, to May 31, 1976.(b)Make all employees whole for any loss of earningsthey may have suffered by reason of Respondent's failureto execute and give effect to said collective-bargainingagreement,including payments to the trusts as providedfor therein. Interest shall be paid to the employees and tothe trusts at the rate of 6 percent per annum as set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).(c)Post at its San Diego, California, facility copies ofthe attached notice marked "Appendix." 6 Copies of saidnotice, on forms provided by the Regional Director forRegion 21, after being duly signed by its authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-6 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board having found aftera hearing that we violated Federal law by failing to executeand give effect to a collective-bargaining agreement:WE WILL NOT in any like or relatedmanner interferewith,restrain,or coerce our employees in the exerciseof their rights guaranteed under Section 7 of the Act.WE WILL execute,deliver, and give effect to our col-lective-bargainingagreementwithRetailClerksUnion, Local 1222, Retail Clerks International Associ-ation,AFL-CIO, effective June 1, 1975, to May 31,1976WE WILL make our employees whole for any loss ofpay theymay have suffered by reason of our failure togive effect to the collective-bargaining agreement withsaid Union,including payments into the trusts as pro-vided for therein.HENRY MARX AND SAUL GREENBURG, d/b/a RAY'SLIQUOR STORE